[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:           December 21, 1989 Date of Application:        January 19, 1990 Date Application Filed:     February 16, 1990 Date of Decision:           January 10, 1997
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford, Docket Number 54671.
Jon L. Schoenhorn, Esq., Defense Counsel, for Petitioner.
Christopher L. Morano, Esq., Assistant State's Attorney, for the State.
BY THE DIVISION:
After trial by jury, petitioner was convicted of Interference with a Search with a Dangerous Weapon in violation of General Statutes § 54-33 (d); Risk of Injury to a Minor in violation of § 53-21; and Reckless Endangerment in the first degree in violation of § 53a-63.
As a result of such conviction, he was sentenced to a term of imprisonment of ten years on the first count. A consecutive sentence of ten years was imposed on the second count, and a concurrent sentence of one year was imposed on the third count.
A special hearing on petitioner's request for sentence review was held on January 10, 1997. At such hearing, petitioner and the State presented well-reasoned arguments in favor of their respective positions.
A review of the file, including the original application for sentence review, however, reveals that sentence was imposed on December 21, 1989. The application for review was dated CT Page 521-B January 19, 1990, and stamped as having been filed with the clerk on February 16, 1990.
The transcript indicates that after sentence was imposed, the clerk delivered to petitioner the Application for Review of Sentence. The application contains the following warning:
"This application must be completed and filed within thirty (30) days from the date your sentence was imposed . . ."
The application also contains directions as to where it must be filed.
The Sentence Review Division, purely a statutory body, has only such jurisdiction as is conferred upon it by statute. It can act only in compliance with statutory requirements. General Statutes § 51-195 provides that "Any person sentenced on one or more counts of any information to a term of imprisonment for which the total sentence of all such counts amounts to confinement for three years or more, may, within thirty days from the date sentence was imposed . . ., file with the clerk of the court for the judicial district in which judgment was rendered an application for review of the sentence by the review division."State v. Webb, 26 Conn. Sup. 8, 11 (1965). CT Page 521-C
Here, sentence was imposed December 21, 1989, and the application was not filed with the clerk until February 16, 1990. Clearly, the application was not filed within the time limited by the statute.
Because the application for review was not filed within the time limited by statute, this division has no authority to consider it. State v. Webb, supra; State v. Jensen,27 Conn. Sup. 108, 109 (1967); State v. Morrissette, 29 Conn. Sup. 131,133 (1971); State v. Contino, 29 Conn. Sup. 236 (1971).
Accordingly, the petition must be dismissed.
Purtill, J.
Klaczak, J.
Stanley, J.
Purtill, J., Klaczak, J., and Stanley, J. participated in this decision.